Roberts, J.
There is no appeal bond and appellee, on this account, moves to dismiss the appeal. In the record is found an affidavit of the appellant, that she is too poor to give an appeal bond. The statute under which this affidavit is made applies to proceedings in the District Court, and not in the Supreme Court. (O. & W. Dig., Art. 521.) The statutes regulating appeals and *586writs of error to the Supreme Court, require a bond for costs at least, in all cases without any exception. (O. & W. Dig., Arts. 551, 557.) This has been so held by this court previously. (A case from San Augustine District Court at Tyler, ’58 or ’59. Holloway v.-.) -Appeal must be dismissed.
Appeal dismissed.